        Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 1 of 22




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

FRANCESCA BENTLEY, Individually          Civil Action No.
and on Behalf of All Others Similarly
Situated,
                                         CLASS ACTION
                            Plaintiff,
                                         COMPLAINT FOR VIOLATIONS OF
                  v.                     THE FEDERAL SECURITIES LAW

OATLY GROUP AB, TONI PETERSSON,
CHRISTIAN HANKE, FREDRIK BERG,
STEVEN CHU, ANN CHUNG, BERNARD
HOURS, HANNAH JONES, MATTIAS             DEMAND FOR JURY TRIAL
KLINTEMAR, PO SING (TOMAKIN) LAI,
ERIC MELLOUL, BJÖRN ÖSTE,
FRANCES RATHKE, YAWEN WU, and
TIM ZHANG,

                           Defendants.
              Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 2 of 22




       Plaintiff Francesca Bentley (“Plaintiff”), individually and on behalf of all others similarly situated,

by Plaintiff’s undersigned attorneys, for Plaintiff’s complaint against Defendants, alleges the following

based upon personal knowledge as to Plaintiff and Plaintiff’s own acts; and upon information and belief as

to all other matters based on the investigation conducted by and through Plaintiff’s attorneys, which

included, among other things, a review of the U.S. Securities and Exchange Commission (“SEC”) filings

by Oatly Group AB (“Oatly” or the “Company”), press releases and other announcements by the

Company, and media reports about the Company. Plaintiff believes that substantial, additional, evidentiary

support will exist for the allegations set forth herein after a reasonable opportunity for discovery.

                                             INTRODUCTION

       1.      This is a securities class action on behalf of all purchasers of American Depositary Shares

(“ADSs”) of Oatly between May 20, 2021 and July 15, 2021 (the “Class Period”), against Oatly and

certain of its officers and/or directors, for violations of the U.S. Securities Exchange Act of 1934 (“1934

Act” or “Exchange Act”) and Securities and Exchange Commission (“SEC”) Rule 10b-5 promulgated

thereunder.

       2.      Oatly describes itself as the world’s original and largest oatmilk company. It is organized

under the laws of Sweden. Its ADSs are listed and trade on the NASDAQ Global Market (“NASDAQ”)

under the ticker OTLY.

       3.      Oatly held its initial public offering (“IPO”) in the United States on or around May 20,

2021, offering and selling 84,376,000 American Depositary Shares (including 19,688,000 from certain

shareholders) at a price of $17 per share. Each ADS represents one Oatly ordinary share. The IPO raised

$1.4 billion for the Company.

       4.      Two months later, on July 14, 2021, before the markets opened, short seller Spruce Point

Capital Management (“Spruce Point”) issued a report entitled, “Sour on an Oat-lier Investment” (the

“Spruce Point Report” or the “Report”). The Report brought to light a number of improprieties at Oatly,
                                                      2
               Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 3 of 22




including improper accounting practices and greenwashing (making the Company’s product appear more

sustainable than it actually is), among other issues.

        5.      Over the next days, a number of media outlets reported on the Spruce Point Report and its

allegations about Oatly.

        6.      As this news hit the market, the price of Oatly ADSs fell 7.8% over two trading days,

falling from its close price of $21.13 on July 13, 2021, to a close price of $19.48 on July 14, 2021, on

unusually high trading volume.

                                        JURISDICTION AND VENUE

        7.      Jurisdiction is conferred by §27 of the 1934 Act. The claims asserted herein arise under

and pursuant to Sections 10(b) and 20(a) of the Exchange Act (15 U.S.C. §§ 78j(b) and 78t(a)) and Rule

10b-5 promulgated thereunder by the SEC (17 C.F.R. § 240.10b-5).

        8.      Venue is proper here pursuant to §27 of the 1934 Act. Oatly’s ADSs are listed on the

NASDAQ, which is located in this District, and many of the acts and transactions giving rise to the

violations of law complained of occurred here. Oatly maintains offices in the United States in this

District. The depositary of Oatly ADSs, JPMorgan Chase Bank, N.A., is also located in this District.

        9.      In connection with the acts alleged in this complaint, Defendants, directly or indirectly, used the

means and instrumentalities of interstate commerce, including, but not limited to, the mails, interstate telephone

communications and the facilities of the national securities markets.

                                                  THE PARTIES

        10.     Plaintiff purchased Oatly ADSs as described in the attached certification, incorporated

herein, and was damaged thereby.

        11.     Defendant Oatly describes itself as the world’s original and largest oatmilk company. It is

organized under the laws of Sweden and its headquarters are in Sweden. Its ADSs are listed and trade on



                                                         3
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 4 of 22




the NASDAQ under the ticker OTLY. Oatly maintains U.S. offices at 220 E. 42nd Street, Suite 409A,

New York, New York 10017.

       12.     Defendant Toni Petersson (“Petersson”) is, and at all relevant times was, the Chief

Executive Officer (“CEO”) of Oatly. Petersson signed the Registration Statement.

       13.     Defendant Christian Hanke (“Hanke”) is, and at all relevant times was, the Chief

Financial Officer (“CFO”) of Oatly. Hanke signed the Registration Statement.

       14.     Defendant Fredrik Berg (“Berg”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Berg signed the Registration Statement.

       15.     Defendant Ann Chung (“Chung”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Chung signed the Registration Statement.

       16.     Defendant Bernard Hours (“Hours”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Hours signed the Registration Statement.

       17.     Defendant Hannah Jones (“Jones”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Jones signed the Registration Statement.

       18.     Defendant Mattias Klintemar (“Klintemar”) is, and at all relevant times was, a member of

Oatly’s Board of Directors. Klintemar signed the Registration Statement.

       19.     Defendant Po Sing (Tomakin) Lai (“Lai”) is, and at all relevant times was, a member of

Oatly’s Board of Directors. Lai signed the Registration Statement.

       20.     Defendant Eric Melloul (“Melloul”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Melloul signed the Registration Statement.

       21.     Defendant Björn Öste (“Öste”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Öste signed the Registration Statement. Öste is also a “selling shareholder,” who

personally sold shares in the IPO.



                                                  4
              Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 5 of 22




       22.     Defendant Yawn Wu (“Wu”) is, and at all relevant times was, a member of Oatly’s Board

of Directors. Wu signed the Registration Statement.

       23.     Defendant Tim Zhang (“Zhang”) is, and at all relevant times was, a member of Oatly’s

Board of Directors. Zhang signed the Registration Statement.

       24.     Defendants Petersson, Hanke, Berg, Chung, Hours, Jones, Klintemar, Lai, Melloul, Öste, Wu,

and Zhang, (the “Individual Defendants”), because of their positions with the Company, possessed the power

and authority to control the contents of Oatly’s filings with the SEC, press releases, and presentations to

securities analysts, money and portfolio managers and institutional investors, i.e., the market. They were

provided with copies of the Company’s reports and press releases alleged herein to be misleading prior to or

shortly after their issuance and had the ability and opportunity to prevent their issuance or cause them to be

corrected. Because of their positions with the Company, and their access to material non-public information

available to them but not to the public, the Individual Defendants knew that the adverse facts specified herein

had not been disclosed to and were being concealed from the public and that the positive representations

being made were then materially false and misleading. The Individual Defendants are liable for the false

statements pleaded herein at ¶¶32-41.

                      FRAUDULENT SCHEME AND COURSE OF BUSINESS

       25.     Defendants are liable for: (i) making false statements; or (ii) failing to disclose adverse

facts known to them about Oatly. Defendants’ fraudulent scheme and course of business that operated as

a fraud or deceit on purchasers of Oatly ADSs was a success, as it: (i) deceived the investing public

regarding Oatly’s prospects and business; (ii) artificially inflated the prices of Oatly ADSs; and (iii)

caused Plaintiff and other members of the Class to purchase Oatly ADSs at inflated prices.

                                             BACKGROUND

       26.     Oatly was founded in 1994, and its current holding company was incorporated in

accordance with Swedish law on October 5, 2016, under the name Goldcup 13678 AB. On December

                                                     5
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 6 of 22




21, 2016, Oatly changed its name to Havre Global AB and on March 1, 2021, it changed its name to

Oatly Group AB.

       27.     Oatly held U.S. IPO on or around May 20, 2021, offering and selling 84,376,000 ADSs

(including 19,688,000 from certain “selling shareholders,” including Öste) at a price of $17 per share.

Each ADS represents one Oatly ordinary share. The IPO raised $1.4 billion for the Company.

       28.     In connection with the IPO, Oatly first filed a draft Form F-1 Registration Statement with

the SEC on April 19, 2021. An amended Registration Statement was filed on May 11, 2021, and another

on May 17, 2021. On May 17, 2021, Oatly filed its final Prospectus Supplement, which forms part of the

Registration Statement. On May 19, 2021, the SEC issued a Notice of Effectiveness of the Registration

Statement.

                  DEFENDANTS’ MATERIALLY FALSE AND MISLEADING
                STATEMENTS AND OMISSIONS DURING THE CLASS PERIOD

       29.     The Class Period starts on May 20, 2021, the first day Oatly began trading on the

NASDAQ, after the Registration Statement became effective.

       30.     The Registration Statement made misleading statements about the Company’s financial

metrics, sustainability, and growth in China.

       31.     In June 2021, the Company published an “Investor Presentation” on its website. The

Investor Presentation also made misleading statements about the Company’s financial metrics,

sustainability, and growth in China.

       32.     For example, the Registration Statement stated, in pertinent part, as follows:

               Our historical financial performance reflects the scaled and global growth
               profile of our company. In the three months ended March 31, 2021, we
               reported revenue of $140.1 million, a 66.2% increase from $84.2 million in
               the same period in 2020. In 2020, we reported revenue of $421.4 million, a
               106.5% increase from $204.0 million in 2019. This growth outpaces our
               year-over-year growth in 2019 of 72.9%, representing our accelerating
               momentum. In the three months ended March 31, 2021, we generated gross
               profit of $41.9 million, representing a margin of 29.9% and a loss for the
                                                   6
      Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 7 of 22




       period of $32.4 million. In 2020, we generated gross profit of $129.2 million,
       representing a margin of 30.7%, and, as a result of our continued focus on our
       growth, a loss for the year of $60.4 million, reflecting our continued
       investment in production, brand awareness, new markets and product
       development. Going forward, we intend to continue to invest in our
       innovation capabilities, build our manufacturing footprint and expand our
       consumer base all supporting our growth trajectory.

33.    The Registration Statement also stated, in pertinent part, as follows:

       Revenue increased by $217.3 million, or 106.5%, to $421.4 million for the
       year ended December 31, 2020, net of sales discounts, rebates and trade
       promotions, from $204.0 million for the year ended December 31, 2019,
       which was primarily a result of additional supply provided from our
       Millville, New Jersey and Vlissingen, the Netherlands plants. In addition, we
       launched an exclusive arrangement with Starbucks in Asia, which created a
       significant demand for our oatmilk products in China in particular. Our
       revenue increased despite the partial shutdown of the food services channel in
       some of our larger markets in EMEA and the United States due to the
       COVID-19 pandemic, as we offset this decline with a significant increase in
       retail volumes.

34.    The Registration Statement also stated, in pertinent part, as follows:

       Gross profit increased by $62.7 million, or 94.1%, to $129.2 million for the
       year ended December 31, 2020 from $66.6 million. Gross margin decreased
       by 1.9%, to 30.7% for the year ended December 31, 2020 from 32.6% for
       the year ended December 31, 2019, which is due to a number of factors,
       including a change in channel mix from foodservice to retail, our greater
       reliance on co-packer outsourcing production compared to 2019 as well as
       an increase in logistics costs. The COVID-19 pandemic and changing
       consumption patterns increased demand for logistics services, resulting in
       higher freight rates during the second half of 2020 across our segments. We
       also experienced higher container rates for our shipments from EMEA to
       Asia during 2020.

35.    The Registration Statement also stated, in pertinent part, as follows:

       [O]ur proven end-to-end manufacturing operations in Sweden
       demonstrates that our investment in owned manufacturing capabilities will
       drive an improved margin profile due to more favorable economics.

36.    The Registration Statement also stated, in pertinent part, as follows:

       Sustainability is at the core of our business and actionable in our products:
       on average, a liter of Oatly product consumed in place of cow’s milk results
       in around 80% less greenhouse gas emissions, 79% less land usage and 60%
       less energy consumption. This equation is our primary mechanism for
                                            7
              Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 8 of 22




               impact. Our products make it easy for people to turn what they eat and drink
               into personal moments of healthy joy without excessively taxing the planet’s
               resources in the process. Beyond the inherent properties of our products, we
               execute a sustainability agenda across our value chain that encompasses
               agriculture, innovation, production, advertising and more. Sustainability at
               Oatly is far more than achieving certain key performance indicators and
               corporate policies—it is a mindset that helps us navigate business decisions
               and build a culture that is singularly focused on pushing the boundaries of
               the plant-based movement.

       37.     Regarding the Company’s supposed growth in China, the Registration Statement stated, in

pertinent part, as follows:

               To enter new markets, we use a foodservice-led expansion strategy that
               builds awareness and loyalty for our brand through the specialty coffee
               market and ultimately drives increased sales through retail channels. We
               have tailored this strategy in many successful international market launches,
               including the United Kingdom, Germany, the United States and China.

               Our growth in China demonstrates the effectiveness of this expansion
               strategy. We successfully entered the Chinese market in 2018 through the
               specialty coffee and tea channel, which we have since scaled to over 8,000
               doors at the end of 2020. As a result of the consumer excitement we built
               around the Oatly brand with this launch, we were able to rapidly scale our
               regional presence through a strategic e-commerce partnership with Alibaba
               and an exclusive branded partnership with Starbucks in China, with over
               4,700 locations in China exclusive to us as of December 31, 2020. Within
               approximately two years of entering the Chinese market, we had over 9,500
               foodservice and retail points of sale in total with a growth rate of over 450%
               as of December 31, 2020. We have built a new generation of plant-based
               milk consumers by converting traditional dairy milk drinkers to Oatly and by
               attracting new drinkers to the category altogether. The awareness and in-
               context trial achieved in the specialty coffee and tea channel was critical to
               educate the market about plant-based dairy and establish our leadership in
               the region.

       38.     The Registration Statement also stated, in pertinent part, as follows:

               Since our founding, we have had a bold vision for a food system that’s
               better for people and the planet. We believe that transforming the food
               industry is necessary to face humanity’s greatest challenges across climate,
               environment, health and lifestyle. Traditional food production is one of the
               biggest drivers of environmental impact. Food production uses about half
               of all habitable land on earth, requires large amounts of resources, emits
               greenhouse gases and harms biodiversity. At the same time, today’s food
               system—and often our eating habits—does not meet our nutritional needs,
               driving the prevalence of non-communicable diseases like malnutrition,
                                                    8
              Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 9 of 22




               obesity and heart and vascular diseases. Through our products and actions
               as a company, we work to grow the plant-based movement and help people
               shift from traditional dairy to plant-based products and enact positive
               societal and industry change. Sustainability is at the core of our business
               and actionable in our products: on average, a liter of Oatly product
               consumed in place of cow’s milk results in around 80% less greenhouse
               gas emissions, 79% less land usage and 60% less energy consumption.
               This equation is our primary mechanism for impact. Our products make it
               easy for people to turn what they eat and drink into personal moments of
               healthy joy without excessively taxing the planet’s resources in the
               process. Beyond the inherent properties of our products, we execute a
               sustainability agenda across our value chain that encompasses agriculture,
               innovation, production, advertising and more. Sustainability at Oatly is far
               more than achieving certain key performance indicators and corporate
               policies—it is a mindset that helps us navigate business decisions and build
               a culture that is singularly focused on pushing the boundaries of the plant-
               based movement.

       39.     The Investor Presentation repeated many of the misrepresentations in the Registration

Statement.

       40.     The Investor Presentation also stated, in pertinent part, that Oatly’s revenues have

increased 86% and its gross profit margins have increased 62% since 2018. In addition, the Investor

Presentation stated that the Company had $12 million in U.S. revenue in 2018.

       41.     In addition, the Investor Presentation stated, in pertinent part:

               The conversion from cow’s milk to Oatly results in: 80% fewer carbon

               emissions; 79% less land usage; and 60% less energy use.

               This equation is our primary mechanism for impact.

       42.     The statements set forth in ¶¶32-41, were materially misleading. The true facts, which

were known or recklessly disregarded by the Defendants but concealed from the investing public, were

as follows: during the Class Period, Oatly (a) overinflated its gross margins, revenue, capital expenditure,

and market share financial metrics; (b) overstated its sustainability practices and impact; (c) exaggerated

its growth in China; and (d) as a result of the foregoing, Oatly’s statements about its operations, business,

and prospects were misleading during the Class Period.

                                                     9
               Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 10 of 22




                                          THE TRUTH IS REVEALED

        43.         On July 14, 2021, before the market opened, short seller Spruce Point issued a Report

entitled, “Sour on an Oat-lier Investment.” The 124-page Report detailed a wide array of misconduct

and misstatements by Oatly, including that it has wrongfully overstated: a number of its financial metrics

including revenue, gross margin, capital expenditures, and market share; its sustainability practices and

impact; and its growth story in China, among other things. The Report was based on a review of Oatly’s

financial and other statements as well as interviews with former employees and other investigative work

like site visits.

        44.         According to the Report, Oatly’s revenue metrics are “insufficient and not what we expect

from a company with a 20-year operational history.” For example, the Registration Statement did not

disclose new sales for new products over the previous 36 months. In addition, “[d]iscounts, rebates and

coupons are deducted from gross to reported net revenues. Oatly doesn’t provide a bridge so investors

can gauge promotional activity[.]”

        45.         As to sales, the Report points out that, “Oatly’s 2018 U.S. sales can’t be reconciled and

vary by 100%. Both Nielsen and a Swedish magazine reported $6m of sales in 2018, whereas Oatly []

disclosed $12m of sales in [the] [I]nvestor [P]resentation.”

        46.         The Report alleged related accounting improprieties, citing a “Former Oatly Accounting

Professional” who said “the state of accuracy” of Oatly’s accounting is the number one risk of investing

in the Company.

        47.         Regarding Oatly’s sustainability practices, the Report states, in pertinent part:

                    [Spruce Point] takes issue with how Oatly presents its [sustainability]
                    progress to investors as the first slide of its Investor Presentation (June
                    2021). The analysis is based on a 2013 study (updated in 2016) which
                    doesn’t include its recent expansion into the U.S. and Asia, which we
                    believe have been poorly planned and executed. In addition, we believe
                    Oatly has “cherry-picked” the study’s results by failing to show that its
                    impact on water consumption is worse than dairy milk. Through a FOIA
                                                         10
      Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 11 of 22




       request, we learned that Oatly’s production process also generates
       dangerous volumes of wastewater that requires it to build its own treatment
       facilities. Oatly is even out of compliance with EPA regulations in NJ.
       Oatly’s first study discusses the importance of transportation costs,
       accounting for nearly 1/3rd of its environmental impact. Yet, in Oatly’s
       quest for rapid business growth and its race to IPO, we believe it has
       recklessly disregarded these costs, and also sought to obscure the impact of
       shipping costs in its financial statements. Oatly also says 49% of its current
       climate impact comes from ingredients, with 73% of this ingredient impact
       tied to oats. It stands to reason that Oatly should be locating its facilities as
       close as possible to its oat supply. However, we find evidence that Oatly
       has not only located production facilities thousands of miles from its oat
       sources, but also massively overpaid and run wildly overbudget in its
       capital planning. Now as a public company, we believe Oatly is asking
       investors to pour nearly $1.0 billion into existing and expansionary capex to
       fix management’s blunders. We estimate cost per liter of new capacity will
       cost upwards of 77% more than Oatly’s historical cost and continue to
       make its business non-economical. Oatly took flack for the investment it
       received from Blackstone in 2020 when an activist pointed out a connection
       to the deforestation of the Amazon. However, Spruce Point also points out
       the Oatly uses Olam International for its supply of Cocoa. Olam has often
       been criticized for not being transparent and contributing to deforestation
       and endangerment of species in Africa.

48.    Regarding Oatly’s supposed growth in China, the Report states, in pertinent part:

       Oatly is claiming 2020 sales growth of 450% in China, and substantial
       ecommerce success with 21% of sales through the channel. However, it
       doesn’t say that it failed earlier in its China ambitions, and that it has made
       conflicting statements about how it succeeded this time around.

49.    In addition, the Report stated, in pertinent part:

       There is evidence of exaggerated claims made regarding Oatly’s China
       business. Its Asian president made a statement in China during September
       2020 that mainland China had more than 10,000 cafes. However, SEC
       filings indicate that China foodservice (coffee and tea shops) were closer to
       8,000 –8,200 locations.

50.    In addition, the Report stated, in pertinent part:

       Spruce Point sent an investigator to check on Oatly’s Maanshan China
       operations. Oatly claims it will be in production by the second half of
       2021. However, based on our evidence it has materially fallen behind
       stated production plans in Utah and New Jersey, we were skeptical of
       Oatly’s claims. What we found was a facility that we believe is unlikely to
       be operational soon.

                                             11
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 12 of 22




       51.     The same day the Spruce Point Report was published online, and over the following days,

a number of news outlets reported on the Report.

       52.     On July 14, 2021, CNBC published a story entitled, “Oatly accused of overstating revenue

and greenwashing by activist short Spruce Point.” Regarding the accounting allegations, the CNBC

article noted that, “the [] report points to the company’s recent investor presentation, which showed

estimated 2018 U.S. revenue of $12 million[, but that] Nielsen and Umgas Magazine, a Swedish

publication, reported that Oatly’s net U.S. sales were just $6 million in 2018.” In addition, CNBC pointed

out that the Report said, “We observe periods of large divergence in revenue and accounts receivable

growth rates at Oatly. ... This is a classic sign of potential accounting shenanigans and is often cited as a

top red flag to predict accounting scandals.”

       53.     The CNBC article also reported that “Spruce Point alleges that Oatly is overstating its gross

margin. The company does not include outbound shipping and handling costs in its calculations, and fails to

disclose that its gross profit presentation is not comparable to that of other food companies. The report

alleges that Oatly’s gross margin is actually 6.4% lower when logistics and shipping are factored in.” In

addition, CNBC said Spruce Point, “claimed to find anomalies about Oatly’s capital expenditures between

its cash flow statement and additions to the balance sheet.”

       54.     On this and other similar news, the price of Oatly ADSs fell 2.8%, closing at $20.54,

down from its previous close of $21.13.

       55.     On July 15, 2021, there was more coverage of the Report by news outlets. For example,

at 10:15 a.m., Fortune published an article entitled, “Wild Oats? Inside Spruce Point’s 124-Page Attack

Alleging Mismanagement And False Claims At Oatly.” Fortune described the Report as “the results of

an extensive investigation into Oatly[.]”




                                                     12
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 13 of 22




       56.        On this news, the price of Oatly ADSs fell another 5.16% on July 15, closing at $19.48

per ADS.     Together with the July 14 drop, this was a two-day decline of 7.8%, with both days

experiencing unusually high trading volume.

                               ADDITIONAL SCIENTER ALLEGATIONS

       57.        As alleged herein, Oatly and the Individual Defendants acted with scienter in that they: (i)

knew that the public documents and statements issued or disseminated in the name of the Company were

materially false and misleading; (ii) knew that such statements or documents would be issued or

disseminated to the investing public; and (iii) knowingly and substantially participated or acquiesced in the

issuance or dissemination of such statements or documents as primary violations of the federal securities

laws. As set forth herein in detail, the Individual Defendants, by virtue of their receipt of information

reflecting the true facts regarding Oatly, their control over, and/or receipt and/or modification of Oatly’s

allegedly materially misleading statements and/or their associations with the Company which made them

privy to confidential proprietary information concerning Oatly, participated in the fraudulent scheme

alleged herein.

                               LOST CAUSATION AND ECONOMIC LOSS

       58.        During the Class Period, as detailed herein, Defendants engaged in a scheme to deceive the

market and a course of conduct that artificially inflated the prices of Oatly ADSs and operated as a fraud or

deceit on purchasers of Oatly ADSs. As detailed above, when the truth about Oatly’s misconduct was

revealed, the value of Oatly’s ADSs declined precipitously as the prior artificial inflation no longer propped

up the ADR price. The decline in the price of Oatly ADSs was the direct result of the nature and extent of

Defendants’ fraud finally being revealed to investors and the market. The timing and magnitude of the share

price decline negate any inference that the losses suffered by Plaintiff and other members of the Class were

caused by changed market conditions, macroeconomic or industry factors, or Company-specific facts

unrelated to Defendants’ fraudulent conduct. The economic loss, i.e., damages, suffered by Plaintiff and

                                                      13
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 14 of 22




other Class members was a direct result of Defendants’ fraudulent scheme to artificially inflate the prices of

Oatly ADSs and the subsequent significant decline in the value of Oatly ADSs when Defendants’ prior

misrepresentations and other fraudulent conduct were revealed.

       59.     At all relevant times, Defendants’ materially false and misleading statements or omissions

alleged herein directly or proximately caused the damages suffered by Plaintiff and other Class members.

Those statements were materially false and misleading through their failure to disclose a true and accurate

picture of Oatly’s business, operations and financial results as alleged herein. Throughout the Class Period,

Defendants issued materially false and misleading statements and omitted material facts necessary to make

Defendants’ statements not false or misleading, causing the price of Oatly ADSs to be artificially inflated.

Plaintiff and other Class members purchased Oatly ADSs at those artificially inflated prices, causing them

to suffer damages as complained of herein.

                       APPLICABILITY OF PRESUMPTION OF RELIANCE

       60.     Plaintiff and the Class are entitled to a presumption of reliance under Affiliated Ute

Citizens v. United States, 406 U.S. 128 (1972), because the claims asserted herein against Defendants are

predicated upon omissions of material fact for which there was a duty to disclose.

       61.     Plaintiff and the Class are also entitled to a presumption of reliance pursuant to Basic Inc. v.

Levinson, 485 U.S. 224 (1988), and the fraud-on-the-market doctrine because the market for Oatly ADSs

was an efficient market at all relevant times by virtue of the following factors, among others:

               (a)     Oatly ADSs met the requirements for listing, and were listed and actively traded

                       on NASDAQ, a highly efficient market;

               (b)     Oatly regularly communicated with public investors via established market

                       communication mechanisms, including the regular dissemination of press releases

                       on the national circuits of major newswire services and other wide-ranging public



                                                     14
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 15 of 22




                       disclosures, such as communications with the financial press and other similar

                       reporting services; and

               (c)     Oatly was followed by a number of securities analysts employed by major

                       brokerage firms who wrote reports which were distributed to the sales force and

                       certain customers of their respective brokerage firms. These reports were publicly

                       available and entered the public marketplace.

       62.     As a result of the foregoing, the market for Oatly ADSs promptly incorporated current

information regarding the Company from publicly available sources and reflected such information in

the prices of the ADSs. Under these circumstances, all those who transacted in Oatly ADSs during the

Class Period suffered similar injury through their transactions in Oatly ADSs at artificially inflated prices

and a presumption of reliance applies.

       63.     Without knowledge of the misrepresented or omitted material facts, Plaintiff and other

Class members purchased or acquired Oatly ADSs between the time Defendants misrepresented and failed

to disclose material facts and the time the true facts were disclosed. Accordingly, Plaintiff and other Class

members relied, and are entitled to have relied, upon the integrity of the market prices for Oatly ADSs, and

are entitled to a presumption of reliance on Defendants’ materially false and misleading statements and

omissions during the Class Period.

                                              COUNT I
                        For Violation of §10(b) of the 1934 Act and Rule 10b-5
                                        Against All Defendants

       64.     Plaintiff incorporates ¶¶1-63 by reference.

       65.     During the Class Period, Defendants disseminated or approved the false statements specified

above, which they knew or deliberately disregarded were misleading in that they contained

misrepresentations and failed to disclose material facts necessary in order to make the statements made,

in light of the circumstances under which they were made, not misleading.
                                                    15
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 16 of 22




       66.     Defendants violated §10(b) of the 1934 Act and Rule 10b-5 in that they:

               (a)    employed devices, schemes and artifices to defraud;

               (b)    made untrue statements of material facts or omitted to state material facts

                      necessary in order to make the statements made, in light of the circumstances

                      under which they were made, not misleading; or

               (c)    engaged in acts, practices and a course of business that operated as a fraud or

                      deceit upon Plaintiff and others similarly situated in connection with their

                      purchases of Oatly ADSs during the Class Period.

       67.     Plaintiff and the Class have suffered damages in that, in reliance on the integrity of the

market, they paid artificially inflated prices for Oatly ADSs. Plaintiff and the Class would not have

purchased Oatly ADSs at the prices they paid, or at all, if they had been aware that the market prices had

been artificially and falsely inflated by Defendants’ misleading statements.

                                              COUNT II
                                For Violation of §20(a) of the 1934 Act
                                       Against All Defendants

       68.     Plaintiff incorporates ¶¶1-67 by reference.

       69.     The Individual Defendants acted as controlling persons of Oatly within the meaning of

§20(a) of the 1934 Act. By reason of their positions with the Company, the Individual Defendants had

the power and authority to cause Oatly to engage in the wrongful conduct complained of herein. Oatly

controlled the Individual Defendants and all of its employees. By reason of such conduct, Defendants

are liable pursuant to §20(a) of the 1934 Act.

                                  CLASS ACTION ALLEGATIONS

       70.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules of

Civil Procedure on behalf of all purchasers of Oatly ADSs during the Class Period (the “Class”).

Excluded from the Class are Defendants and their families.

                                                   16
             Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 17 of 22




       71.     The members of the Class are so numerous that joinder of all members is impracticable.

The disposition of their claims in a class action will provide substantial benefits to the parties and the

Court. Oatly issued 84.4 million ADSs in the IPO and those ADSs are owned by hundreds, if not

thousands, of persons, or more.

       72.     There is a well-defined community of interest in the questions of law and fact involved in

this case. Questions of law and fact common to the members of the Class which predominate over

questions which may affect individual Class members include:

               (a)    whether the 1934 Act was violated by Defendants;

               (b)    whether Defendants omitted and/or misrepresented material facts;

               (c)    whether Defendants’ statements omitted material facts necessary to make the

                      statements made, in light of the circumstances under which they were made, not

                      misleading;

               (d)    whether Defendants knew or deliberately disregarded that their statements were

                      false and misleading;

               (e)    whether the prices of Oatly ADSs were artificially inflated; and

               (f)    the extent of damage sustained by Class members and the appropriate measure of

                      damages.

               (g)    whether the 1934 Act was violated by Defendants;

               (h)    whether Defendants omitted and/or misrepresented material facts;

               (i)    whether Defendants’ statements omitted material facts necessary to make the

                      statements made, in light of the circumstances under which they were made, not

                      misleading;

               (j)    whether Defendants knew or deliberately disregarded that their statements were

                      false and misleading;
                                                   17
               Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 18 of 22




                (k)     whether the prices of Oatly ADSs were artificially inflated; and

                (l)     the extent of damage sustained by Class members and the appropriate measure of

                        damages.

         73.    Plaintiff’s claims are typical of those of the Class because Plaintiff and the Class sustained

damages from Defendants’ wrongful conduct.

         74.    Plaintiff will adequately protect the interests of the Class and has retained counsel who are

experienced in class action securities litigation. Plaintiff has no interests which conflict with those of the

Class.

         75.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

                                          PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment as follows:

         A.     Declaring this action to be a proper class action pursuant to Fed. R. Civ. P. 23 and

                appointing Plaintiff as a lead plaintiff and approving his selection of lead counsel;

         B.     Awarding Plaintiff and the members of the Class damages, including interest;

         C.     Awarding Plaintiff’s reasonable costs and attorneys’ fees; and

         Awarding such equitable/injunctive or other relief as the Court may deem just and proper.

                                              JURY DEMAND

         Plaintiff demands a trial by jury.

Dated: July 30, 2021

                                                      Respectfully submitted,

                                                      POMERANTZ LLP

                                                      /s/ Jeremy A. Lieberman
                                                      Jeremy A. Lieberman
                                                      J. Alexander Hood II

                                                     18
Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 19 of 22




                              Thomas H. Przybylowski
                              600 Third Avenue
                              New York, New York 10016
                              Telephone: (212) 661-1100
                              Facsimile: (212) 661-8665
                              jalieberman@pomlaw.com
                              ahood@pomlaw.com
                              tprzybylowski@pomlaw.com

                              Attorneys for Plaintiff




                             19
         Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 20 of 22



                                CERTIFICATION PURSUANT
                              TO FEDERAL SECURITIES LAWS


       1.         Francesca Bentley
               I, __________________________________________, make this declaration

pursuant to Section 27(a)(2) of the Securities Act of 1933 (“Securities Act”) and/or Section

21D(a)(2) of the Securities Exchange Act of 1934 (“Exchange Act”) as amended by the Private

Securities Litigation Reform Act of 1995.

       2.      I have reviewed a Complaint against Oatly Group AB (“Oatly” or the “Company”)

and authorize the filing of a comparable complaint on my behalf.

       3.      I did not purchase or acquire Oatly securities at the direction of plaintiffs’ counsel

or in order to participate in any private action arising under the Securities Act or Exchange Act.

       4.      I am willing to serve as a representative party on behalf of a Class of investors who

purchased or otherwise acquired Oatly securities during the class period, including providing

testimony at deposition and trial, if necessary. I understand that the Court has the authority to

select the most adequate lead plaintiff in this action.

       5.      The attached sheet lists all of my transactions in Oatly securities during the Class

Period as specified in the Complaint.

       6.      During the three-year period preceding the date on which this Certification is

signed, I have not served or sought to serve as a representative party on behalf of a class under the

federal securities laws.

       7.      I agree not to accept any payment for serving as a representative party on behalf of

the class as set forth in the Complaint, beyond my pro rata share of any recovery, except such

reasonable costs and expenses directly relating to the representation of the class as ordered or

approved by the Court.
       Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 21 of 22



      8.    I declare under penalty of perjury that the foregoing is true and correct.




         07/24/2021
Executed _____________________________
             (Date)



                                           _______________________________________
                                                 (Signature)


                                           Francesca Bentley
                                           _______________________________________
                                                 (Type or Print Name)
        Case 1:21-cv-06485-AKH Document 1 Filed 07/30/21 Page 22 of 22



Oatly Group AB (OTLY)                                              Bentley, Francesca

                                    List of Purchases and Sales

    Transaction                                     Number of      Price Per
       Type               Date                      Shares/Unit   Share/Unit

     Purchase           6/10/2021                       1         $26.1181
